Gilbert, J.
1. “Where an equitable petition was filed for the purpose of enjoining the cutting of timber, and on an interlocutory hearing it was shown that the damages which the plaintiff would suffer would be irreparable and incapable of ascertainment and computation, if the presiding judge reached the conclusion that the plaintiff had established his right, it was error to allow the injunction or restraining order to be *362dissolved upon the giving of a bond by the defendant to answer for any recovery which the plaintiff might have upon the final trial. In such a case the bond would not afford adequate protection to the plaintiff.” Wethington v. Baxter, 124 Ga. 1024 (53 S. E. 505); Stewart v. Davis, 132 Ga. 205 (63 S. E. 817) ; Gray v. Guthrie, 134 Ga. 273 (67 S. E. 799) ; McArthur v. Thompson, 153 Ga. 167 (111 S. E. 371) ; McRae v. Smith, 164 Ga. 23 (137 S. E. 390).
Nos. 6014, 6015.
December 15, 1927.
Slater & Moore, for plaintiff.
L. A. Hwrgreawes and Dickerson & Kelley, for defendants.
2. It does not appear, however, in this case that the damages were irreparable, or incapable of being computed in money. It does appear, without contradiction, that the defendants were solvent and able to respond in damages. For these reasons the judgment will not be reversed for allowing the injunction to be dissolved upon the giving of a sufficient bond by the defendants.

Judgment affirmed on main bill of exceptions; cross-bill of exceptions dismissed.


All the Justices concur, except Atkinson, J., dissenting.